CaSe:19-60136-EICTIMJMTENES'DQMBAEKIBHBIBZQQMMBO:M Page:l of 7
FOR THE SOUTHERN DISTRICT OF GEORGIA

  

l""il| in this information to identify your cusc:
Debtor 1 Ternee S. Moye v
First Name Middle Name Last Name

Debtor 2 [:] Check if this is an amended plan.
(Spouse, if filing) First Name Middle Name Last Name

 

 

; t

Case number § § ‘r t ,' §§

(If known)

 

 

Chapter 13 Plan and Motion

 

[Pursuant to Fed. R. Bankr. P. 3015.1, the Southern District of Georgia General Order 2017-3 adopts this form in lieu of the Official Form 113].

1. Notices. Debtor(s) must check one box on each line to state whether or not the plan includes each of the following items. If an item
is checked as not being contained in the plan or if neither or both boxes are checked, the provision will be ineffective if set out in
the plan.

(a) This l§Zi contains nonstandard provisions. See paragraph 15 below.
Planf i:i does not contain nonstandard provisions

(b) ThiS values the claim(s) that secures collateral. See paragraph 4(f) below.

plan: i:i does not value claim(s) that secures collateral.
(c) This seeks to avoid alien or security interest. See paragraph 8 below.
plan: |:] does not seek to avoid a lien or security interest.
2. t Plan Payments.
(a) The Debtor(s) shall pay to the Chaptei‘ 13 Trustee (the “Trustee”) the sum of $_LO_O for the applicable commitment period of:

m 60 months: or

a minimum of 36 months. See ll U.S.C. § 1325(b)(4).

(If applicable include the following: These plan payments will change to $____ monthly on _.)
(b) The payments under paragraph 2(a) shall be paid:

Pursuant to a Notice to Commence Wage Withholding, the Debtor(s) request(s) that the Trustee serve such Notice(s) upon the
Debtor's(s') employer(s) as soon as practicable after the filing of this plan. Such Notice(s) shall direct the Debtor's(s')
employer(s) to withhold and remit to the Trustee a dollar amount that corresponds to the following percentages of the
monthly plan payment:

lDebtori 100 %[:]Debiorz %

l:l Direct to the Trustee for the following reason(s):
[i The Debtor(s) receive(s) income solely from self-employment, Social Security, government assistance, or
retirement "
l:i The Debtor(s) a`ssert(s) that wage withholding is not feasible for the following reason(s):

 

(c) Additional Payments of $9_ (estimated amount) will be made on , (anticipated date) from (source, including income tax
refunds). "
3. Long-Term Debt Payments.

(a) Maintenance of Current Installm`ent Payments. The Debtor(s) will make monthly payments in the manner specified as follows on the
following long-term debts pursuant to ll U.S.C. § l322(b)(5). These postpetition payments will be disbursed by either the Trustee or
directly by the Debtor(s), as specified below. Postpetition payments are to be applied to postpetition amounts owed for principal,
interest, authorized postpetition late charges and escrow, if applicable Conduit payments that are to be made by the Trustee which

GASB - Forrn 113 December l, 2017
Software Copyn'ght (c) 1996-2018 Best Case, LLC ~ www.bestcase.com Best Case Bankrupicy

Case:19-60136-E.]C Doc#:5 Filed:03/29/19 Entered:03/29/19 19: §Q:M W _` § P§§e: .2 of 7

Debtor Ternee S. Moye Case number

 

become due after the filing of the petition but before the month of the first payment designated here will be added to the prepetition
arrearage olaim.

PAYMENTS To
MADE BY INITIAL
PRiNCiPAL (TRUSTEE OR MoNTH oF FiRsT PosTPETiTioN MONTHLY
cREDIToR coLLATERAL REsiDENCE (Y/N) DEBTOR(S)) PAYMENT To CREDiToR PAYMENT

 

-NONE-

(b) Cure of Arrearage on Long-Term Debt. Pursuant to ll U.S.C. § 1322(b)(5), prepetition arrearage claims will be paid in full through
disbursements by the Trustee, with interest (if any) at the rate stated below. Prepetition arrearage payments are to be applied to
prepetition amounts owed as evidenced by the allowed claim.

 

 

 

 

 

INTEREST RATE ON
DESCRIPTION OF PRINCIPAL RESIDENCE ESTIMATED AMOUNT ARREARAGE (if
CREDITOR COLLATERAL (Y/N) OF ARREARAGE applicable)
-NONE-
4. Treatment of Claims. From the payments received, the Trustee shall make disbursements as follows unless designated otherwise:

(a) Trustee’s, Fees. The Trustee percentage fee as set by the United States Trustee.

(b) Attorney’s Fees. Attorney’s fees allowed pursuant to ll U.S.C. § 507(a)(2) of $2 500.00.

(c) Priority Claims. Other 11 U.S.C. § 507 claims, unless provided for otherwise in the plan will be paid in full over the life of the

plan as funds become available in the order specified by law.

(d) Fully Secured Allowed Claims. All allowed claims that are fully secured shall be paid through the plan as set forth below.

DESCRIPTION OF
CREDITOR COLLATERAL ESTIMATED CLAIM lNTEREST RATE MONTHLY PAYMENT
-NONE-

(e) Secured Claims Excluded from 11 U.S.C. § 506 (those claims subject to the hanging paragraph of 11 U.S.C. § 1325(a)).
The claims listed below were either: (l) incurred within 910 days before the petition date and secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s), or (2) incurred within 1 year of the petition date
and secured by a purchase money security interest in any other thing of value. These claims will be paid in full under the plan
with interest at the rate stated below:

DESCRIPTION OF
CREDITOR COLLATERAL ESTIMA'[ED CLAIM lNTEREST RATE MONTHLY PAYMENT
-NONE-

(f) Valuation of Secured Claims to Which 11 U.S.C. § 506 is Applicable. The Debtor(s) move(s) to value the claims partially
secured by collateral pursuant to ll U.S.C. § 506 and provide payment in satisfaction of those claims as set forth below. The
unsecured portion of any bifurcated claims set forth below will be paid pursuant to paragraph 4(h) below. The plan shall be
served on all affected creditors in compliance with Fed. R. Bankr. P. 3012(b), and the Debtor(s) shall attach a certificate of
service.

DESCRIPTION OF VALUATION OF
CREDITOR COLLATERAL SECURED CLAIM INTEREST RATE MONTHLY PAYMENT
Economy Finance Misce||aneous $1.00 0.00% Min. $1.00

Household goods and
all other collateral

One Main Miscellaneous $1.00 0.00% Min. $1.00
Household goods and
all other collateral

Repub|ic Finance Misoel|aneous $1.00 0.00% Min. $1.00
Househo|d goods and
all other collateral

Security Finance Miscel|aneous $1.00 0.00% Min. $1.00
Househo|d goods and
all other collateral

GASB - Form 113 December l, 2017

Soi`tware Copyright (c) 1996-2018 Best Case, LLC ~ www.bestcase.co'm Best Case Bankruptcy

Case:19-60136-E.]C Doc#: 5 Filed: 03/29/19 Entered: 03/29/19 19: §0§47 § Page § of 7

 

 

 

 

Debtor Ternee S. Moye Case number
(g) Special Treatment of Unsecured Claims. The following unsecured allowed claims are classified to be paid at 100%
l:i With interest at % per annum; or :i without interest:
None
(h)` Gen'eral Unsecured Claims. Allowed general unsecured claims, including the unsecured portion of any bifurcated claims

provided for in paragraph 4(f) or paragraph 9 of this plan, will be paid a 0.00% dividend or a pro rata share of $1,999.60,
whichever is greater.

 

 

 

 

5. Executory Contracts.
(a) Maintenance of Current In'stallmen`t Payments or Rejection of Executory Contract(s) and/or Unexpired Lease(s).
DESCRlPTION OF
PRoPERTY/sERViCEs DISBURSED BY
CREDITOR AND CONTRACT ASSUMED/REJECTED MONTHLY PAYMENT TRUSTEE OR DEBTORS
AT & T Cel| phone contract Reject
Eag|e Se|f Storage Storage unit rental Assume $60.00 Debtor
Progressive Leasing Furniture lease Assume $242.00 Debtor
Progressive Leasing Furniture lease Assume $72.00 Debtor
(b) Treatment of Arrearages. Prepetition arrearage claims will be paid in full through disbursements by the Trustee.
CREDITOR ESTIMATED ARREARAGE
-NONE-

6. Adequ`ate Protection Paym ents. The Debtor(s) will make pre-confirmation lease and adequate protection payments pursuant to 11 U.S.C.

§ 1326(a)(l) on allowed claims of the following creditors: [:i Direct to the Creditor; or I:] To the Trustee
CREDITOR ADEQUATE PROTECTION OR LEASE PAYMENT AMOUNT
-NONE-

7. Domestic Support Obligations. The Debtor(s) will pay all postpetition domestic support obligations direct to the holder of such claim
identified here. See ll U.S.C. § 101(14A). The Trustee will provide the statutory notice of 11 U.S.C. § l302(d) to the following
claimant(s):

CLAIMANT ADDRESS
-NONE-
8. Lien Avoidance. Pursuant to 11 U.S.C. § 522(f), the Debtor(s) move(s) to avoid the lien(s) or security interest(s) of the following

creditor(s), upon confirmation but subject to ll U.S.C. § 349, with respect to the property described below. The plan shall be served on all
affected creditor(s) in compliance with Fed. R. Bankr. P. 4003(d), and the Debtor(s) shall attach a certificate of service.

 

CREDITOR LIEN IDENTIFICATION (if known) PROPERTY
Economy Finance Miscel|aneous Househo|d goods
One Main Miscel|aneous Househo|d goods
Repub|ic Finance Miscel|aneous Househo|d goods
Security Finance Miscellaneous Househo|d goods
9. Surrender of Collateral. The following collateral` is surrendered to the creditor to satisfy the secured claim to the extent shown below

upon confirmation of the plan The Debtor(s) request(s) that upon confirmation of this plan the stay under 11 U S. C § 362(a) be terminated
as to the collateral only and that the stay under 11 U. S C § 1301 be terminated' in all respects Any allowed deficiency balance resulting
from a creditor’ s disposition of the collateral will be treated as an unsecured claim in paragraph 4(h) of this plan if the creditor amends its

previously~ filed, timely claim within 180 days from entry of the order confirming this plan or by such additional time as the creditor may
be granted upon motion filed within that 180- -day period

cREDiToR DEscairrioN or coLLATERAL l AMoUNT or cLAiM sA'risFiED
-NoNE~ `\

l

10. Retention of Liens. Holders of allowed secured claims shall retain the liens se curing Said Claims to the full extent provided byll U. S. C §
1325(a)(5).

`\

11. Amounts of Claims and Claim Objections. The amount, and secured or unseci`\§red status, of claims disclosed in this plan are based upon
the best estimate and belief of the Debtor(s). An allowed proof of claim Will supe \rsede those estimated claims. In accordance with the

GASB - Form 113 December 1, 2017

Sofiware Copyright (c) 1996-2018 Best Case, LLC ~ www.bestcase.com \ Best Case Bankruptcy

Debtor

12.

13.

14.

15.

Case:19- 60136- E.]C Doc#: 5 Filed: 03/29/19 Entered: 03/29/19 19: 50'47 §Rag§:é of 7

Ternee S. Mo'ye Case number

 

Bankruptcy Code and Federal Rules of Bankruptcy Pro'cedure objections to claims may be filed before or after confirmation

Payment Increases. The Debtor(s) will increase payments in the amount necessary to fund allowed claims as this plan proposes,after
notice from the Trustee and a hearing if necessary, unless a plan modification is approved.

Federal Rule of Bankruptcy Procedure 3002.1. The Trustee shall not pay any fees, expenses, or charges disclosed by a creditor pursuant
to Fed, R. Bankr. P. 3002.1(0) unless the Debtor's(s') plan is modified after the filing of the notice to provide for payment of such fees,
expenses, or charges

Service of Plan. Pursuant to Fed. R. Bankr. P. 3015(d) and General Order 2017-3, the Debtor(s) shall serve the Chapter 13 plan on the
Trustee and all creditors when the plan is filed with the court, and file a certificate of service accordingly. If the Debtor(s) seek(s) to limit
the amount of a secured claim based on valuation of collateral (paragraph 4(f) above), seek(s) to avoid a security interest or lien (paragraph
8 above), or seek(s) to initiate a contested matter, the Debtor(s) must serve the plan on the affected creditors pursuant to Fed. R. Bankr. P.
7004. See Fed. R. Bankr. P. 3012(b), 4003(d), and 9014.

Nonstandard Provisions. Under Fed. R. Bankr. P. 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a
provision not otherwise in this local plan form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.

Swainsboro Finance #063Y-16 is a contingent claim paid outside of the plan by Jaris Lockett according to the
contract.

Swainsboro Finance #063Y-17 is a contingent claim paid outside of the plan by Yachi Jarrett according to the
contract.

By signing below, I certify the foregoing plan contains no nonstandard provisions other than those set out in paragraph 15.

Dated:

March 29, 2019 /s/ Ter`nee S. Moye
Ternee S. Moye
Debtor 1

Debtor 2

/sl J. Michael Hall
J. Michael Hall 319333
Attorneyfor the Debtor(s)

GASB - Form 113 December 1, 2017

Sot`tware Copyriglit (c) 1996~2018 Best Case, LLC - www.beslcase.com

Best Case Bankruptcy

Case:19-60136-E.]C Doc#:5 Filed:03/29/19 Entered:03/29/1919:50:47 Page:B ot7

United States Bankruptcy Court
For the Southern District of Georgia

In the Matter of: ) Chapter 13 Bankruptcy
Ternee S. Moye, § Case No. 19-60136
Debtor. §
CERTIFICATE OF SERVICE

 

I certify that I have served the Plan by United States standard first-class mail to
the Chapter 13 Trustee, the US Trustee, and on the following parties below and on the

attached mailing matriX:

O. Byron Meredith, III Office of the U.S. Trustee
Chapter 13 Trustee Johnson Square Business Center
PO BoX 10556 2 E Bryan Street, Ste. 725
Savannah, GA 31412 Savannah, GA 31401

This 29th day of March, 2019.

/s/ J. Michael Hall

Attorney Bar No. 319333
Attorney for Debtor

Hall & Navarro, LLC

5 Oak Street

Statesboro, GA 30458
Telephone: (912) 764-6757
E-Mail: mhall@hallnavarro.com

Label Mal=rix fo€lzzeé:tto®i»<i@@lS€-EJC
113J-6

Case 19-60136

Southern District of Georgia

Statesboro

Fri Mar 29 19:40:05 EDT 2019

CCB Indigo/GF
PO Box 4499
Beaverton OR 97076-4499

Comenity Bank/Victoria Secret
PO Box 182789
Columbus OH 43218~2789

Dept. of Ed/Navient
PO Box 9635
wilkes Barre PA 18773-9635

,Economy Finance
34 S Broad St
Metter GA 30439-4428

(p)GEO VISTA CREDIT UNION
PO BOX 132
HINESVILLE GA 31310~0132

IC Systems, Inc.
PO Box 64378
Saint Paul MN 55164-0378

Ternee S. Moye
613 Plum Ave.
Millen, GA 30442-1521

Office of the U. S. Trustee
Johnson Square Business Center
2 East Bryan Street, Ste 725
Savannah, GA 31401-2638

(p)izzi>usi.ic FINANcE LLC
282 rowan no
Poiicuilroui.ii LA 70454-8318

c/o Bankruptcy
1801 Valley View Lane
Dallas TX 75234-8906

Capital One Bank USA, NA
PO Box 30249
Salt Lake City UT 84130-0249

Credit One Bank, NA
PO Box 98875
Laa Vegas NV 89193-8875

Directv
PO Box 538606
Atlanta GA 30353~8606

Enhanced Recovery Co.
8014 Bayberry Road
Jacksonville FL 32256-7412

Georgia Power
Post Office Box 105537
Atlanta GA 30348-5537

Internal Revenue Service
Centralized Insolvency Operation
PO Box 7346

Philadelphia PA 19101-7346

Navient Solutions, Inc.
11100 USA Parkway
Fishers IN 46037-9203

One Main
P0 Box 1010
Evansville IN 47706-1010

SYNCB/Wal-Mart
PO Box 965024
Orlando FL 32896-5024

Doc#it’i& lFiled:03/29/19 Entered:03/29/19E9:S@ella?ii Page:€ ot7

PO Box 537104
Atlanta GA 30353-7104

Celtic Bank/Contifinco
4450 New Linden Hill Rd.
Wilmington DE 19808

Credit One Bank, NA
PO Box 98873
Las Vegas NV 89193-8873

Eagle Self Storage
1009 GA Highway 23 N
Millen GA 30442

GA Dept. of Revenue

Compliance Division, ARCS-Bankruptcy
1800 Century Blvd. NW, Ste. 9100
Atlanta GA 30345

J. Michael Hall

Hall a Navarro, LLC

5 Oak Street

Statesboro, GA 30458-4848

Jaris Lockett
613 Plum Ave.
Millen GA 30442-1521

Navy Federal Credit Union
PO Box 3700
Merrifield VA 22119-3700

Progressive Leasing
256 West Data Drive
Draper UT 84020-2315

Security Finance

Central Bankruptcy & Recovery
PO Box 1893

Spartanburg SC 29304-1893

Swainsb°roFina®ase:l9-60136-E.JC Doc#w§)barll€ltedeEB/29/l9 Entered:03/29/19 fe€li£tlrde'i’t Page:? ot7

521 S Main St 6250 Ridgewood Road 670 N Coleman Street
Swainsboro GA 30401-4875 Saint Cloud MN 56303-0820 Swainsboro GA 30401-3731
Zebit

9530 Towne Centre Drive
San Diego CA 92121-1981

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(£) and Fed.R.Bank.P. 2002 (g)(4).

GeoVista Credit Union Republic Finance
601 W Oglethorpe Highway 721 S Main Street
Hinesville GA 31313 Suite 2

Statesboro GA 30458

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

(d)J. Michael Hall (d)Ternee S. Moye End of Label Matrix
Hall & Navarro, LLC 613 Plum Ave. Mailable recipients 33
5 Oak Street Millen GA 30442-1521 Bypassed recipients 2

Statesboro, GA 30458-4848 Total 35

